Citation Nr: 0502871	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  99-18 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Based on a review of the file, it would appear that the 
veteran has failed to perfect his appeal regarding the issue 
of service connection for hepatitis C.  Accordingly, the sole 
issue remaining for appellate review is that listed on the 
title page of this decision.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Board observes that, in correspondence dated December 1, 
2004, the veteran, after some considerable vacillation, 
requested a hearing before a traveling Veterans Law Judge at 
the RO in Philadelphia, Pennsylvania.  However, contained in 
the record is a communication from the RO dated December 6, 
2004, indicating that the veteran was contacted and had the 
Travel Board process explained to him.  The communication 
indicates that the veteran decided to have the video 
conference hearing because he did not want to wait for the 
Travel Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the RO in Philadelphia, 
Pennsylvania.  A copy of the letter 
scheduling the veteran for that hearing 
should be included in the veteran's 
claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


